DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 5/31/2022, to claims 1, 3, 7, 9-11, 13, 16-17, 19-20  acknowledged by Examiner. Additionally, applicant cancelled claims 4-6, 8, 14-15, 18.
Claims 1-3, 7, 9-13, 16-17, 19-20 are now pending.
Response to Arguments
First Argument:
	Applicant arguments of their Remarks Pages 1-20 are drawn towards the term “repeatability”.
	Examiner’s Response:
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 5/31/2022. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “repeatability”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s amendments have cancelled the term “repeatably” from the claims thus making these arguments now moot when discussing the present prior art. Furthermore, the language of “positively locating” does not provide for the synonymous meaning of “repeatably”; this limitation merely provides the structures as recited having some positive impact on the location of the other as claimed.


Second Argument:
	Applicant asserts that the prior art of Lehneis does not provide for the protrusions (Remarks Pages 12-20).
	Examiner’s Response:
Applicant’s arguments, see Remarks Pages 12-20, filed 5/31/2022, with respect to Lehneis have been fully considered and are persuasive.  The rejections of Lehneis has been withdrawn. Examiner still finds independent claims 1 and 11 rejectable as the fasteners 104 and 108 as recited can be interpreted as the “protrusions”. However as seen below, Examiner has objected to claims 3, 7, 9-10, 13, 16-17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as Examiner found that there was a lack of art that could provide both protrusions and fasteners in one device as claimed.	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Turconi (US 20170216076 A1) in view of Schwenn (US 20050283102 A1).
Regarding claims 1, Turconi discloses a hip orthotic configured to attach to a user's lateral waist, hip, and lateral thigh (See Figure 6C wherein the orthotic is attached at the lateral waist, hip, and lateral thigh) comprising: 
(a) a waist panel (See Annotated Figure 3) configured to lie over said user’s lateral waist (See Figure 6C according to Annotated Figure 3 wherein this waist panel lies over the user’s lateral waist) including an upper plate 23U (U for lower buckle 23) (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23U attaches to the waist panel with hooking means 19); 
(b) a thigh panel (See Annotated Figure 3) configured to lie over said user’s lateral thigh (See Figure 6C according to Annotated Figure 3 wherein this thigh panel lies over the user’s lateral thigh) including a lower plate 23L (L for lower buckle 23) (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23L attaches to the thigh panel with hooking means 19); 
(c) a central web between said waist panel and said thigh panel (See Annotated Figure 3) configured to lie over said user’s hip (See Figure 6C in accordance with Annotated Figure 3 wherein this central web lies over the user’s hip), said waist panel, thigh panel, and central web in combination forming a panel assembly 10 (See Annotated Figure 3); 
 (d) a waist strap 14a configured to encircle said waist of said user and secure said waist panel to said user (see [0036]); 
(e) an upper thigh strap 14b configured to encircle said thigh of said user and secure said thigh panel to said user (see [0036]);
(f) a brace assembly 18’ (articulated rod 18’) (see [0038]), including, 
(i) an upper link (See Annotated Figure 6C),  
(ii) a lower link (See Annotated Figure 6C),  
(iii) a pivot mechanism between said upper link and said lower link (See Annotated Figure 6C, see [0038] wherein articulated rod 18’ means this is a pivot, see https://www.merriam-webster.com/dictionary/articulated).

    PNG
    media_image1.png
    517
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    713
    media_image2.png
    Greyscale

Turconi does not disclose the waist panel including (ii) an offset bracket slidably connected to said upper plate, (iii) a first protrusion extending outward from said offset bracket, (iv) a second protrusion extending outward from said offset bracket, said second protrusion being offset from said first protrusion; the thigh panel including (ii) a third protrusion extending outward from said lower plate, (iii) a fourth protrusion extending outward from said lower plate, said fourth protrusion being offset from said third protrusion; (g) said upper link including a first hole, and a second hole offset from said first hole, (h) said first and second holes being sized and positioned so that said first hole is a close sliding fit over said first protrusion and said second hole is a close sliding fit over said second protrusion, thereby positively locating said upper link with respect to said offset bracket when said first hole is slid over said first protrusion and said second hole is slid over said second protrusion; (i) said lower link including a third hole, and a fourth hole laterally offset from said third hole, (j) said third and fourth holes being sized and positioned so that said third hole is a close sliding fit over said third protrusion and said fourth hole is a close sliding fit over said fourth protrusion, thereby positively locating said lower link with respect to said lower plate when said third hole is slid over said third protrusion and said fourth hole is slid over said fourth protrusion.
However, Schwenn teaches an analogous hip brace (see Figures 1-2) with an analogous lower link 100 (See Figure 3) and analogous lower plate 70 (See Figure 7, anchor plate 70 [0054]) and an analogous thigh panel 64 (see [0054] and Figure 3); an analogous upper link 98 (See Figure 3) and analogous upper plate 61 (See Figure 6, anchor plate 61 [0057]) and an analogous waist panel 65 (see [0057] and Figure 3), wherein the hip brace of Schwenn comprises:
the waist panel 65 including (i) the upper plate 61, (ii) an offset bracket 102 (See Figure 3 and [0057], wherein this offsets the placement of the pivot/hinge) slidably connected to said upper plate 61 (Figure 6, wherein the threaded screw fasteners 104 must be slid through the holes of the bracket 102 (See Figure 5) and the threaded holes of the upper panel 61 (see [0016] and [0057-0058]) thus the screws 104 functioning as slidable connectors to slidably connect 61 and 102), (iii) a first protrusion 104-1 extending outward from said offset bracket 102 (Fig. 6, the upper fastener 104-1 extends outwardly from the bracket 102 when in assembled position, thus protruding and being a “protrusion”), (iv) a second protrusion 104-2 extending outward from said offset bracket 102 (Fig. 6, the lower fastener 104-2 extends outwardly from the bracket 102 when in assembled position, thus protruding and being a “protrusion”), said second protrusion 104-2 being offset from said first protrusion 104-1 (Fig. 6, the upper fastener 104-1 is in a different location than the lower fastener 104-2, thus being offset from each other); 
the thigh panel 64 including (i) the lower plate 70; (ii) a third protrusion 108-1 extending outward from said lower plate 70 (Fig. 7, the upper fastener 108-1 extends outwardly from the plate 70 when in assembled position, thus protruding and being a “protrusion”), (iii) a fourth protrusion 108-2 extending outward from said lower plate 70 (Fig. 7, the lower fastener 108-2 extends outwardly from the plate 70 when in assembled position, thus protruding and being a “protrusion”), said fourth protrusion 108-2 being offset from said third protrusion 108-1 (Fig. 7, the upper fastener 108-1 is in a different location than the lower fastener 108-2, thus being offset from each other); 
(g) said upper link 98 including a first hole 99-1 (upper 99), and a second hole 99-2 (lower 99) offset from said first hole 99-2 (Fig. 6, upper link 98 provided with two offset holes 99), 
(h) said first and second holes 99-1/2 being sized and positioned so that said first hole 99-1 is a close sliding fit over said first protrusion 104-1 (Fig. 6, the first protrusion 104-1 engages with first hole 99-1 as a sliding fit, see where this is a close sliding fit as the protrusion and hole each have the similar width) and said second hole 99-2 is a close sliding fit over said second protrusion 104-2 (Fig. 6, the second protrusion 104-2 engages with second hole 99-2 as a sliding fit, see where this is a close sliding fit as the protrusion and hole each have the similar width), thereby positively locating said upper link 98 with respect to said offset bracket 102 when said first hole 99-1 is slid over said first protrusion 104-1 and said second hole 99-2 is slid over said second protrusion 104-2 (Fig. 6, when the device is assembled the upper link 98 is positively held and located in position in relation to the offset bracket 102 due to the protrusions 104 and holes 99); 
(i) said lower link 100 including a third hole 101-1 (Fig. 7, upper hole 101-1), and a fourth hole 101-2 laterally offset from said third hole 101-1 (Fig. 7, lower hole 101-2 is offset laterally from the upper hole 101-1), 
(j) said third and fourth holes 101-1/2 being sized and positioned so that said third hole 101-1 is a close sliding fit over said third protrusion 108-1 (Fig. 7, the third protrusion 108-1 engages with third hole 101-1 as a sliding fit, see where this is a close sliding fit as the protrusion and hole each have the similar width) and said fourth hole 101-2 is a close sliding fit over said fourth protrusion 108-2 (Fig. 7, the fourth protrusion 108-2 engages with fourth hole 101-2 as a sliding fit, see where this is a close sliding fit as the protrusion and hole each have the similar width), thereby positively locating said lower link 100 with respect to said lower plate 70 when said third hole 101-1 is slid over said third protrusion 108-1 and said fourth hole 101-2 is slid over said fourth protrusion 108-2 (Fig. 7, when the device is assembled the lower link 100 is positively held and located in position in relation to the lower plate 70 due to the protrusions 108 and holes 101).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the upper link (See Annotated Figure 6C), upper plate, 23L, and the waist panel (See Annotated Figure 3) structure/relationship of Turconi and the lower link (See Annotated Figure 6C), lower plate 23L, and the thigh panel (See Annotated Figure 3) structure/relationship of Turconi with the analogous and further structures as provided by Schwenn above, in order to provide the improved functionality of the slots in the links for adjustable connection for the brace (See Schwenn [0056]) as well as provide for a way to displace the hinge/pivot from the leg to avoid the hinge/pivot from hitting the leg (see Schwenn [0057], in regards to the offset bracket structure).
Regarding claim 11, Turconi discloses a hip orthotic configured to attach to a user's lateral waist, hip, and lateral thigh (See Figure 6C wherein the orthotic is attached at the lateral waist, hip, and lateral thigh) comprising: 
(a) a panel assembly 10 (See Annotated Figure 3), including, 
(i) a waist panel (See Annotated Figure 3) configured to lie over said user’s lateral waist (See Figure 6C according to Annotated Figure 3 wherein this waist panel lies over the user’s lateral waist);  
(ii) a thigh panel (See Annotated Figure 3) configured to lie over said user’s lateral thigh (See Figure 6C according to Annotated Figure 3 wherein this thigh panel lies over the user’s lateral thigh); 
(iii) a central web between said waist panel and said thigh panel (See Annotated Figure 3) configured to lie over said user’s hip (See Figure 6C in accordance with Annotated Figure 3 wherein this central web lies over the user’s hip);
(iv) a waist strap 14a configured to encircle said waist of said user and secure said waist panel to said user (see [0036]); 
(v) an upper thigh strap 14b configured to encircle said thigh of said user and secure said thigh panel to said user (see [0036]);
(b) a brace assembly 18’ (articulated rod 18’) (see [0038]), including, 
(i) an upper link (See Annotated Figure 6C),  
(ii) a lower link (See Annotated Figure 6C),  
(iii) a pivot mechanism between said upper link and said lower link (See Annotated Figure 6C, see [0038] wherein articulated rod 18’ means this is a pivot, see https://www.merriam-webster.com/dictionary/articulated); 
(c) a removable attachment between said upper link and said waist panel (See Annotated Figure 3 and Figure 6C, wherein the buckle 23U has quick hooking means 19 [0031] which attach to hooking means 17’ [0027, 0025] which is located partly in the waist panel area) configured to positively and repeatably (hook and loop is implicitly a “repeatable” method of attachment) locate said upper link with respect to said waist panel upon attachment of said upper link to said waist panel (See Annotated Figure 6C, wherein the upper link is located in respect to the waist panel in a repeatable fashion because of the quick hooking means 17 and 19); 
(d) a removable attachment between said lower link and said thigh panel (See Annotated Figure 3 and Figure 6C, wherein the buckle 23L has quick hooking means 19 [0031] which attach to hooking means 17’ [0027, 0025] which is located partly in the thigh panel area) configured to positively locate and repeatably (hook and loop is implicitly a “repeatable” method of attachment) said lower link with respect to said thigh panel upon attachment of said lower link to said thigh panel (See Annotated Figure 6C, wherein the lower link is located in respect to the thigh panel).
Turconi does not disclose the waist panel including a first protrusion extending outward from said waist panel, a second protrusion extending outward from said waist panel, said second protrusion being offset from said first protrusion; the thigh panel including a third protrusion extending outward from said thigh panel, a fourth protrusion extending outward from said thigh panel, said fourth protrusion being offset from said third protrusion; (c) said upper link including a first hole, and a second hole offset from said first hole; (d) said first and second holes being sized and positioned so that said first hole is a close sliding fit over said first protrusion and said second hole is a close sliding fit over said second protrusion, thereby positively locating said upper link with respect to said waist panel when said first hole is slid over said first protrusion and said second hole is slid over said second protrusion; (i) said lower link including a third hole, and a fourth hole laterally offset from said third hole, and (j) said third and fourth holes being sized and positioned so that said third hole is a close sliding fit over said third protrusion and said fourth hole is a close sliding fit over said fourth protrusion, thereby positively locating said lower link with respect to said thigh panel when said third hole is slid over said third protrusion and said fourth hole is slid over said fourth protrusion.
However, Schwenn teaches an analogous hip brace (see Figures 1-2) with an analogous lower link 100 (See Figure 3), an analogous thigh panel 64 (see [0054] and Figure 3); an analogous upper link 98 (See Figure 3), an analogous waist panel 65 (see [0057] and Figure 3), wherein the hip brace of Schwenn comprises:
the waist panel 65 including a first protrusion 104-1 extending outward from said waist panel 65 (Fig. 6, the upper fastener 104-1 extends outwardly from the panel 65 when in assembled position, thus protruding and being a “protrusion”), a second protrusion 104-2 extending outward from said waist panel 65 (Fig. 6, the lower fastener 104-2 extends outwardly from the panel 65 when in assembled position, thus protruding and being a “protrusion”), said second protrusion 104-2 being offset from said first protrusion 104-1 (Fig. 6, the upper fastener 104-1 is in a different location than the lower fastener 104-2, thus being offset from each other); 
the thigh panel 64 including a third protrusion 108-1 extending outward from said thigh panel 64 (Fig. 7, the upper fastener 108-1 extends outwardly from the panel 64 when in assembled position, thus protruding and being a “protrusion”), a fourth protrusion 108-2 extending outward from said thigh panel 64 (Fig. 7, the lower fastener 108-2 extends outwardly from panel 64 when in assembled position, thus protruding and being a “protrusion”), said fourth protrusion 108-2 being offset from said third protrusion 108-1 (Fig. 7, the upper fastener 108-1 is in a different location than the lower fastener 108-2, thus being offset from each other); 
(c) said upper link 98 including a first hole 99-1 (upper 99), and a second hole 99-2 (lower 99) offset from said first hole 99-2 (Fig. 6, upper link 98 provided with two offset holes 99), 
(d) said first and second holes 99-1/2 being sized and positioned so that said first hole 99-1 is a close sliding fit over said first protrusion 104-1 (Fig. 6, the first protrusion 104-1 engages with first hole 99-1 as a sliding fit, see where this is a close sliding fit as the protrusion and hole each have the similar width) and said second hole 99-2 is a close sliding fit over said second protrusion 104-2 (Fig. 6, the second protrusion 104-2 engages with second hole 99-2 as a sliding fit, see where this is a close sliding fit as the protrusion and hole each have the similar width), thereby positively locating said upper link 98 with respect to said waist panel 65 when said first hole 99-1 is slid over said first protrusion 104-1 and said second hole 99-2 is slid over said second protrusion 104-2 (Fig. 6, when the device is assembled the upper link 98 is positively held and located in position in relation to the waist panel 65 due to the protrusions 104 and holes 99); 
(i) said lower link 100 including a third hole 101-1 (Fig. 7, upper hole 101-1), and a fourth hole 101-2 laterally offset from said third hole 101-1 (Fig. 7, lower hole 101-2 is offset laterally from the upper hole 101-1), 
(j) said third and fourth holes 101-1/2 being sized and positioned so that said third hole 101-1 is a close sliding fit over said third protrusion 108-1 (Fig. 7, the third protrusion 108-1 engages with third hole 101-1 as a sliding fit, see where this is a close sliding fit as the protrusion and hole each have the similar width) and said fourth hole 101-2 is a close sliding fit over said fourth protrusion 108-2 (Fig. 7, the fourth protrusion 108-2 engages with fourth hole 101-2 as a sliding fit, see where this is a close sliding fit as the protrusion and hole each have the similar width), thereby positively locating said lower link 100 with respect to said thigh panel 65 when said third hole 101-1 is slid over said third protrusion 108-1 and said fourth hole 101-2 is slid over said fourth protrusion 108-2 (Fig. 7, when the device is assembled the lower link 100 is positively held and located in position in relation to the thigh panel 65 due to the protrusions 108 and holes 101).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the upper link (See Annotated Figure 6C), upper plate, 23L, and the waist panel (See Annotated Figure 3) structure/relationship of Turconi and the lower link (See Annotated Figure 6C), lower plate 23L, and the thigh panel (See Annotated Figure 3) structure/relationship of Turconi with the analogous and further structures as provided by Schwenn above, in order to provide the improved functionality of the slots in the links for adjustable connection for the brace (See Schwenn [0056]) as well as provide for a way to displace the hinge/pivot from the leg to avoid the hinge/pivot from hitting the leg (see Schwenn [0057], in regards to the offset bracket structure).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Turconi (US 20170216076 A1) in view of Schwenn (US 20050283102 A1) in view of Jacobs (US 20190298565 A1).
Regarding claim 2, Turconi in view of Schwenn discloses the invention of claim 1 above.
Turconi discloses a thermal transfer bag (cryotherapeutic gel bag [0032]) including a sealed interior volume (gel bag [0032] means there is a sealed interior volume) containing a heat transfer media (cooling gel [0032] wherein this is heat transfer media as a gel bag cooling element causes heat transfer into the bag).
Also Turconi further discloses the gel bag may be placed into an inner side pocket 25 [0032].
As combined, Turconi does not disclose: wherein said panel assembly has an inward facing side with a loop covering; the thermal transfer bag configured to attach to said loop covering on said inward facing side of said panel assembly, said thermal transfer bag including an outward facing surface having a hook panel configured to engage said loop covering on said inward facing side of said panel assembly.
However, Jacobs teaches an analogous thermal transfer bag 110 (See Figure 4, [0025]) placed on the interior side of an analogous panel assembly 10 wherein the inner side of the panel assembly is provided with loop material [0025] to function with hook material on the outward facing surface of the thermal bag 110 [0029-0030] wherein this allows the thermal bag 110 to be repositioned easily to a desired body area [0008].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly (See Annotated Figure 3) and thermal bag (cryotherapeutic gel bag [0032]) of Turconi to have accompanying hook and loop material (inner side of panel assembly provided with loop material, outward facing side of thermal bag with hook material) as taught by Jacobs as this is an alternative way of providing a removable thermal bag (wherein Jacobs discloses the thermal bag being able to removably placed into a pocket 25 [0032]) that provides the user with the ability to position the thermal therapy to a desired position (Jacobs [0008]).
As combined, Turconi still does not disclose the thermal transfer bag having an inward facing surface covered in a soft and compliant fabric.
However, Turconi discloses that the entire side portion 13 where the pocket 25 is located (See Figure 3) is made of soft and flexible (compliant) fabric [0023], and as in the original version (prior to combination) the thermal bag is meant to be contained in the pocket 25 [0032] such that there is a layer of the soft and compliant fabric between the body and the thermal bag; therefore, when making the combination of Turconi and Jacobs above it would have been obvious to make the inward (skin) facing side of the thermal bag of Turconi be made of the soft and compliant fabric to keep this functionality/relationship of Turconi consistent.
Regarding claim 12, Turconi in view of Schwenn discloses the invention of claim 11 above.
Turconi discloses a thermal transfer bag (cryotherapeutic gel bag [0032]) including a sealed interior volume (gel bag [0032] means there is a sealed interior volume) containing a heat transfer media (cooling gel [0032] wherein this is heat transfer media as a gel bag cooling element causes heat transfer into the bag).
Also Turconi further discloses the gel bag may be placed into an inner side pocket 25 [0032].
As combined, Turconi does not disclose: wherein said panel assembly has an inward facing side with a loop covering; the thermal transfer bag configured to attach to said loop covering on said inward facing side of said panel assembly, said thermal transfer bag including an outward facing surface having a hook panel configured to engage said loop covering on said inward facing side of said panel assembly.
However, Jacobs teaches an analogous thermal transfer bag 110 (See Figure 4, [0025]) placed on the interior side of an analogous panel assembly 10 wherein the inner side of the panel assembly is provided with loop material [0025] to function with hook material on the outward facing surface of the thermal bag 110 [0029-0030] wherein this allows the thermal bag 110 to be repositioned easily to a desired body area [0008].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly (See Annotated Figure 3) and thermal bag (cryotherapeutic gel bag [0032]) of Turconi to have accompanying hook and loop material (inner side of panel assembly provided with loop material, outward facing side of thermal bag with hook material) as taught by Jacobs as this is an alternative way of providing a removable thermal bag (wherein Jacobs discloses the thermal bag being able to removably placed into a pocket 25 [0032]) that provides the user with the ability to position the thermal therapy to a desired position (Jacobs [0008]).
As combined, Turconi still does not disclose the thermal transfer bag having an inward facing surface covered in a soft and compliant fabric.
However, Turconi discloses that the entire side portion 13 where the pocket 25 is located (See Figure 3) is made of soft and flexible (compliant) fabric [0023], and as in the original version (prior to combination) the thermal bag is meant to be contained in the pocket 25 [0032] such that there is a layer of the soft and compliant fabric between the body and the thermal bag; therefore, when making the combination of Turconi and Jacobs above it would have been obvious to make the inward (skin) facing side of the thermal bag of Turconi be made of the soft and compliant fabric to keep this functionality/relationship of Turconi consistent.

Allowable Subject Matter
Claims 3, 7, 9-10, 13, 16-17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3 and 13 have been found to contain allowable subject matter, with claims 7, 9-10, 16-17, 19-20 being dependent on these claims thereof.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        8/25/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786